The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    Claims 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    In claim 9 line6-7, “ the first access point” has no antecedent basis. Similar problem exists in claims 10-12. 
  Claim 13 is rejected since it depends from claim 9.

3.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

5.   Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tolpin et al. (2008/112346) in view of Lai et al. (2015/268,326).

For claims 1 and 9, Tolpin et al. (2008/112346) a method for predicting a first metric for a station in a wireless network, the method comprising (see paragraph [0014], in particular the passage "periodic scanning may continue to be performed or may be resumed'. The prediction of the first metric is disclosed by the periodic scan, which consists of the measurement of nearby Access Points. Additionally, it should be noted that the step of predicting a first metric as to be understood as performing a simple measurement, since this is the definition supported by the application description. Therefore, based on the application description, the first metric is the simply measured RSSI received by a wireless station from an Access Point. The claimed subject-matter is nothing more than a channel scan performed by a wireless station which is disclosed in the above cited passage);
 determining, by at least one hardware processor in a prediction device or by at least one hardware processor in a first access point associated with the station, that a recent 

    For claims 1 and 9, Tolpin et al. discloses all the subject matter of the claimed invention with the exception of that  the method is performed by an Access Point in a communications network. Lai et al. from the same or similar fields of endeavor teaches a provision of the access point which describes a method to estimate the position of a wireless device at an access point based on UL measurements (see in particular paragraph [0001]), wherein, the RSSI signal (i.e. second metric) is acquired by the access point (see in particular paragraph [0064]) and, in a further step, the RSSI information is used by the access point to calculate the distance between the two 

  For claims 3,5,6,7,11,12,and 13, Tolpin et al. also teaches 
wherein the first metric is a signal strength of a signal received by the station  from a second access -2- 6146548-1Applicant: THOMSON LICENSING Application No.: Not Yet Known point  not associated with the station and the second metric is a signal strength of a signal received by the first access point  from the station ( See in particular paragraph [0015], disclosing that the metrics measured by the mobile station during the scan is the RSSI of the second access point) and see (in particular paragraph [0064], disclosing that the access point measures the RSSI received from the mobile station).
wherein it is determined that the second metric has changed in case the modulus of a difference between the recent measurement of the second metric and the previous measurement of the second metric is greater than a threshold ( See in particular paragraph [0016], where the determination of the change of the metrics is performed with a threshold; 
further comprising, at the prediction device  storing a predicted value of the first metric, triggering prediction  of the first metric in case an age of the predicted value is above an age limit ( See in particular paragraph , wherein, when the UE is stationary, the measurements are periodic. So that, two measurements are separated by a 
wherein the age of the predicted value is calculated from a present time and a time of prediction of the first metric. ( See in particular paragraph [0034], wherein, when the UE is stationary, the measurements are periodic. So that, two measurements are separated by a predetermination period of time. Such period of time is considered to be the age limit of the measurement).

      For claims 2,4,and 10, Tolpin et al. discloses all the subject matter of the claimed invention with the exception of the determining is performed at the first access point, informing the prediction device that the second metric has changed for the station;   wherein the determining is performed by the prediction device and the method further comprises receiving  from the first access point  at least the recent measurement of the second metric and the previous measurement of the second metric; and   wherein the at least one hardware processor is configured to determine that the second metric has changed for the station  from a message received via a hardware interface  from the first access point in a communications network. Lai et al. from the same or similar fields of endeavor teaches a provision of the determining is performed at the first access point, informing the prediction device that the second metric has changed for the station;   wherein the determining is performed by the prediction device and the method further comprises receiving  from the first access point  at least the recent measurement of the second metric and the previous measurement of the second metric; and   wherein the at least one hardware processor is configured to determine that the second metric ..

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


7.   Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolpin et al in view of Lai et al. and further in view Ling et al. 

For claims 14-15, Tolpin et al in view of Lai et al.  discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of  Tolpin et al in view of Lai et al. for the purpose of providing code to execute to processing.

 8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 


9.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tolpin et al in view of Lai et al. and further in view Alon (2014/341,069).

For claim 8, Tolpin et al in view of Lai et al.  discloses all the subject matter of the claimed invention with the exception of wherein the triggering is immediate or deferred
in a communication network.  Alon form the same or similar fields of endeavor teaches a provision of wherein the triggering is immediate or deferred (See paragraph 0022). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use wherein the triggering is immediate or deferred as taught by Alon in the communications of Tolpin et al in view of Lai et al. for the purpose of triggering the device to perform processing.

10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari et al. (2020/0334696) is cited to show a system which is considered pertinent  to the claimed invention.


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476